Citation Nr: 9936074	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  96-32 660 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total rating based upon unemployability due 
to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
January 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In February 1998, the veteran was 
afforded a hearing before the undersigned Board member.  

In May 1998, the Board granted the veteran's claim for an 
increased rating for postoperative duodenal ulcer disease and 
assigned a 60 percent evaluation, effective prior to and 
after October 1995.  In an October 1999 letter, the RO 
advised the veteran that the 60 percent rating was made 
effective from September 1994.  Also in May 1998, the Board 
remanded his claim for a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
to the RO for further evidentiary development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's service-connected post-surgical residuals of 
duodenal ulcer disease are evaluated as 60 percent 
disabling since September 1994.

3. The veteran's service-connected pes planus is evaluated as 
10 percent disabling since September 1977.

4. The severity of the veteran's service-connected 
disabilities prevents him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

A total rating based upon individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. §§ 
1155, 5107(a), 7104(c) (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
clam for a TDIU is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the veteran's claim is 
plausible and capable of substantiation.  The Board is also 
satisfied that all relevant facts pertinent to this issue 
have been properly developed and, to that end, the Board 
notes that this case was remanded in May 1998 to afford the 
veteran the opportunity for further VA examination and to 
submit additional evidence in support of his claim.  The VA 
examination reports and additional medical evidence the 
veteran submitted are associated with the claims file and no 
further assistance to him is required to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

Factual Background

A June 1945 rating decision granted service connection for a 
moderately severe ulcer, evaluated as rated as 60 percent 
disabling since 1994, and for bilateral pes planus, evaluated 
as 10 percent disabling since 1977.  The veteran's other 
remaining disabilities, that he has not contended play any 
role in his asserted inability to secure or maintain 
substantially gainful employment include cardiac problems and 
breast cancer.  The veteran's combined rating for service-
connected disabilities is 60 percent.

The Veteran's Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940), submitted in June 1995, 
indicates that he has a law degree and that he last worked in 
1986 as a self-employed attorney.

The veteran contends, in substance, that the collective 
impact of his service-connected disabilities, especially that 
pertaining to his duodenal ulcer disease is such that he is 
rendered unable to secure or maintain substantially gainful 
employment.  As noted above, the veteran's most disabling 
service-connected disability (i.e., 60 percent) is the 
duodenal ulcer disability.  In this regard, private medical 
records, dated from 1985 to 1998, reveal that in January 
1986, at age 65, he underwent cardiac bypass surgery after 
several heart attacks but returned to work.  In mid-1986, he 
underwent five gastrointestinal examinations and pyloric 
dilations and, in October 1986, was diagnosed with pyloric 
outlet obstruction and probable gallstone pancreatitis.  At 
that time, he underwent a cholecystectomy, vagotomy and a 
pyloroplasty for chronic peptic ulcer disease.  The veteran 
developed gastric outlet obstruction and, in November 1986, 
underwent a partial gastrectomy with a Billroth II 
reconstruction.  The records show that he experienced a 
significant weight loss, from approximately 320 pounds to 190 
pounds.  Further, when privately hospitalized in November 
1987, the veteran complained of mild nausea, lower abdominal 
discomfort and fairly frequent bowel movements, four to five 
times per day. 

A March 1993 private esophagogastroduodensocopy (EGD) report 
reflects that the veteran complained of intermittent nausea 
and postprandial discomfort.  Test results showed a normal 
esophagus, normal gastric remnant and normal efferent and 
afferent limbs.  The veteran's symptoms were possibly thought 
to be due to bile reflux for which medication was prescribed.

Private medical records from Eric Boyden, M.D., document that 
the veteran was treated for bilateral hammertoes in 1993 and 
1994.  The records are not referable to complaints or 
treatment of veteran's service-connected bilateral pes 
planus.

More recently, in a July 1996 statement, Clark A. Harrison, 
M.D., the veteran's private gastroenterologist since 1990, 
said that the veteran was treated for problems that included 
colon polyps, diverticulosis with diverticulitis and a long, 
complicated history of peptic ulcer disease.  Dr. Harrison 
stated that he recently saw the veteran for iron deficiency 
anemia and a colonoscopy showed polyps and diverticulosis.  A 
gastroscopy showed a Billroth II gastrectomy, gastritis and a 
linear ulcer that was benign on biopsy.  According to Dr. 
Harrison, after the veteran's back to back surgeries in 1986 
(described above), the veteran was too weakened and 
debilitated to return to full time law practice and was 
essentially forced into retirement by his illness.  In Dr. 
Harrison's opinion, the veteran was motivated to work, but 
was physically unable to do so because of the debility he 
suffered from his ulcer surgeries, weight loss and the 
ensuing weakness. 

The veteran underwent VA gastroenterological examination in 
September 1997 and complained of daily attack of abdominal, 
crampy pain after eating breakfast that was followed by an 
urgent need to defecate.  He was barely able to make it to 
the toilet and soiled his clothing if he did not get there in 
time.  He had a large watery stool that relieved his crampy 
pain and had frequent nausea and occasional nausea with the 
diarrheal stool.  He occasionally had the diarrhea in the 
evening after a heavy meal and experienced occasional 
vomiting.  In the VA examiner's opinion, the veteran most 
likely had dumping syndrome that was a complication of the 
gastric surgery he underwent for his ulcers.

An October 1997 VA report of an upper gastrointestinal series 
(UGI) revealed a partial gastrectomy with Billroth II 
anastomosis that was patent.  Otherwise, it was a normal UGI.

According to a January 1998 office record, Dr. Harrison saw 
the veteran for follow up of complaints of vague, 
intermittent left and right lower quadrant abdominal 
discomfort and frequent loose stools, usually after breakfast 
and in the morning.  Dr. Harrison speculated that the 
veteran's vague lower abdominal pain and loose stools were 
due to diverticular disease and colonic spasm.

The veteran underwent VA gastroenterological examination in 
January 1999 and the examination report sets forth, in 
pertinent detail, his medical history, as described above.  
After examining the veteran and reviewing the claims file, 
the VA examiner was convinced that the veteran had a 
consistent pattern of loose stools subsequent to his morning 
meal and commented that the veteran appeared well nourished, 
ambulatory and mentally clear.  Regarding the veteran's 
symptom of fecal incontinence that greatly distressed him, 
the doctor concluded that this occurred after his period of 
recovery (evidently from the 1986 operations) and medically 
did not seem related to his surgery to correct peptic ulcer 
disease.

A March 1999 report of VA orthopedic examination of the 
veteran's feet reflects his complaint of aching pain, 
decreased sensation in both feet and twisted toes.  The 
veteran did not use an ambulatory aid and the decreased 
sensation and mild aching pain did not deep him awake at 
night, nor did it limit his walking capabilities.  His 
walking capabilities were somewhat limited by his spine and 
other problems.  X-rays showed severe degenerative joint 
disease with narrowing of most of the joints of the foot and 
surgical changes.  After examination, the diagnoses were mild 
bilateral pes planus with bilateral hammertoes deformities 
and bilateral mild foot degenerative joint disease.  The VA 
physician opined that the veteran's service-connected pes 
planus had very little impact on his employability and post 
surgical scars and deformities seen were often a secondary 
event due to his pes planus.  In sum, the VA examiner 
concluded that the veteran's service-connected pes planus had 
very little to do with the veteran's disability to work.

At his February 1998 Travel Board hearing and August 1997 
personal hearing at the RO, the veteran testified that he 
last worked in September 1986.  Since then, he reported on-
going bowel problems, including uncontrolled explosion and 
seepage and said he had diverticulitis, ulcer pain, 
significant weight loss and anemia and that Dr. Harrison was 
his private gastroenterologist.  The veteran described non-
service-connected heart problems, breast cancer and multiple 
sclerosis.  He retired as a chief county trial attorney, 
primarily due to high blood pressure, and developed a private 
practice in a small town from 1970 to 1986.  The veteran was 
retired, stated that he was essentially housebound and 
asserted that his social life was severely restricted by his 
gastroenterological problems for which he took prescribed 
medication. 

Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1). 

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  If 
there is only one such disability, this disability shall be 
rated as 60 percent or more.  If there are two or more 
service-connected disabilities, there shall be one disability 
rating at 40 percent or more, and sufficient additional 
disability to bring the combined evaluation to 70 percent or 
more.  A total disability rating may be assigned to veterans 
who fail to meet the schedular standard under 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16.

In this case, the veteran's primary service-connected 
disability is duodenal ulcer disease.  The disability was 
evaluated as 60 percent under 38 C.F.R. § 4.114, Diagnostic 
Code 7308 (1999).  Sixty percent is the maximum rating 
available under Diagnostic Code 7308.  The veteran's other 
service-connected disability is pes planus, rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (1999).  The veteran's combined rating for his service-
connected disabilities is 60 percent and therefore 
entitlement to TDIU on an extra-schedular basis must be 
considered. 

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  Thus, 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service-connected 
conditions and advancing age that would justify a total 
rating based on unemployability. 38 C.F.R. § 3.321(b)(1).

In considering the veteran's claim for a TDIU, the Board 
observes that it has no reason to dispute his veracity 
relative to the foregoing limitations he avers are occasioned 
(as set forth in the Board's discussion the paragraphs above) 
by any conceivable remaining ability on his behalf to work, 
if any.  Nevertheless, it is recognized that his combined 
rating for his two service-connected disabilities is only 60 
percent.  Given the same, the veteran does not satisfy the 
minimum schedular requirement, in accordance with 38 C.F.R. 
§ 4.16(a), for an award of a TDIU. 

The Board finds that the evidence is at least in relative 
equipoise as to whether the veteran was rendered unable to 
secure and follow a substantially gainful occupation by 
reason of his service- connected disabilities.  38 C.F.R. §§ 
3.321(b)(1), 4.16(b).  While in January 1999, a VA examiner 
opined that the veteran's current dumping syndrome was 
unrelated to his surgery to correct peptic ulcer disease, in 
September 1997, a VA examiner concluded that the veteran most 
likely had dumping syndrome that was a complication of 
gastric surgery he underwent for his ulcers.  Moreover, in 
July 1996, the veteran's private gastroenterologist, Dr. 
Harrison, stated that after his 1986 surgeries, the veteran 
was motivated to work, but was physically unable to do so 
because of the debility he suffered from his ulcer surgeries 
and the ensuing weakness.  In the Board's opinion, the body 
of evidence is at least in relative equipoise in showing that 
the veteran is unemployable due to his service-connected 
disabilities and that, resolving the benefit of the doubt in 
his favor, entitlement to a TDIU on an extra-schedular basis 
is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16(b).



ORDER

A total rating based upon individual unemployability due to 
service-connected disabiilties is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

